DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Status of the Claims
	Claims 1, 3, 4, 8-10, 12-14, 18 and 19 have been amended.  Claims 2, 5-7 and 20-22 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 3, 4, 8-19 remain pending in the application and are currently under examination.

Withdrawn Objections/Rejections
Applicant’s amendment renders the objections of claims 4 and 8 moot.  Specifically, the claims has been amended to remedy the minor informalities.  Thus, said objections have been withdrawn.



Applicant’s amendment renders the rejections of claims 15-17 under 35 USC 112(d) moot.  Specifically, claim 1 has been amended to remedy the further limiting issues.  Thus, said rejections have been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Shalaby ‘850 in view of Ron moot.  Specifically, Shalaby ‘850 requires a hydrophilic polymer (e.g., polyethylene glycol) and a hydrophobic polymer (e.g., ethylene vinyl acetate) whereas the claims ethylene vinyl acetate and exclude other polymers from the substrate and the additional reference does not provide the necessary teachings to exclude a hydrophilic polymer.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Shalaby ‘850 in view of Ron and further in view of Varner moot.  Specifically, Shalaby ‘850 requires a hydrophilic polymer (e.g., polyethylene glycol) and a hydrophobic polymer (e.g., ethylene vinyl acetate) whereas the claims ethylene vinyl acetate and exclude other polymers from the substrate and the additional references do not provide the necessary teachings to exclude a hydrophilic polymer.  Thus, said rejection has been withdrawn.



Claim Objections
Claim 1 is objected to because of the following informalities:  
a) there is an extra space after “anti-viral agents” in line 7; 
b) a comma is missing after “ferrous gluconate” in line 9 of the claim; and
c) the word “acid” is missing after “ascorbic” in the last line of the claim.  
	Claim 19 is objected to because of the following informalities: “clindamycin” is recited twice in the listing of active agents.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 14, the instant claim recites “wherein the EVA substrate comprises about 10-15% ferrous gluconate and about 10-15% ascorbic acid”, however parent claim 1 recites “the EVA substrate consisting of a copolymer of ethylene and about 34 to 36 wt% vinyl acetate, a combination of contraceptively active agents, and optionally anti-bacterial or anti-viral agents”.  The use of “comprising” after the use of “consisting of” attempts to broaden the scope of the claim and as such does not properly further limit the claim.  It is suggested that the claim is amended to replace the limitation with “wherein the combination of contraceptively active agents comprises about 10-15% ferrous gluconate and about 10-15% ascorbic acid”.
Regarding claim 18, the instant claim recites, “wherein the EVA substrate comprises anti-bacterial or anti-viral agents”, however parent claim 1 recites “the EVA substrate consisting of a copolymer of ethylene and about 34 to 36 wt% vinyl acetate, a combination of contraceptively active agents, and optionally anti-bacterial or anti-viral agents”.  The use of “comprising” after the use of “consisting of” attempts to broaden the scope of the claim and as such does not properly further limit the claim.  It is suggested that the claim is amended to replace the limitation with “wherein the anti-bacterial agent and/or the anti-viral agent is present in the EVA substrate”. 
Regarding claim 19, “wherein the EVA substrate comprises clindamycin, metronidazole, tenofovir, emtricitabine, miconazole, clotrimazole, butoconazole, or tioconazole”, however parent claim 1 recites “the EVA substrate consisting of a copolymer of ethylene and about 34 to .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”) in view of Han et al. (“Development of vaginal rings for sustained release of nonhormonal contraceptives and anti-HIV agents”, Contraception, Vol. 76, August 2007, pp.132-138; hereinafter as “Han”) and as evidenced by Evatane® 33-25 Technical Data Sheet (2020).
The instant invention is drawn to a biocompatible intravaginal device, adapted for the delivery of therapeutic agents, comprising:
an ethylene-vinyl acetate (EVA) substrate in the shape of a ring with a central opening, adapted to be inserted into and remain in the vagina for at least 28 days, the EVA substrate consisting of a copolymer of ethylene and about 34 to 36 wt% vinyl acetate, a combination of contraceptively active agents, and optionally anti-bacterial or anti-viral agents;

the EVA substrate is constructed and adapted to be inserted into a vagina of a fertile woman and as measured in a 0.5% oxalic acid in water solution, release at least about 1.5 mg/day ferrous gluconate and at least about 1.0 mg/day ascorbic, continuously, for at least 28 days.
Regarding instant claims 1 and 3, Ron teaches intravaginal drug delivery ring-shaped device (abstract; Figures). Ron teaches said devices contain ethylene vinyl acetate (EVA) having vinyl acetate in amounts of about 4-80%, about 4-50%, about 15-40% ([0014] and [0103]). Ron also teaches the particular EVA polymer, Evatane® 33.25 which contains 33% vinyl acetate content as evidenced by the Evatane® 33-25 Technical Data Sheet.  It is noted that the term “about” allows for values slightly higher and slightly lower than the recited values of 34-36% or 35%.   Ron also teaches the inclusion of ferrous sulfate and ascorbic acid ([0091] and [0096]). Ron further teaches that drug release is determined by the vinyl acetate content of the polymeric substance ([0103]).  Ron also teaches delivering a pharmaceutically effective amount of one or more contraceptive agents intravaginally for about 1 month, about 3 months, or about 6 months or more ([0063]).
Ron does not explicitly teach the particular percentage of vinyl acetate being about 34 to 36% (claim 1) or about 35% (claim 3), however, as discussed above, Ron teaches a particular EVA containing 33% vinyl acetate which reads on “about 34-36%” and “about 35%” because prima facie obvious to one of ordinary skill in the art at the time of filing to include EVA having a vinyl acetate content of about 34 to 36 wt% or about 35 wt% as suggested by Ron with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Ron teaches a general range of 15-40% and that modifying the amount of vinyl acetate would effectively allow a skilled artisan to modify the drug release rate as desired. A skilled artisan would have reasonably expected modifying the vinyl acetate content of EVA by way of routine experimentation would modify the rate of release of the active agents to the desired rate of release.
	Ron is silent to the particular combination of contraceptively active agents, ferrous gluconate and ascorbic acid.
	Han, in the analogous art of intravaginal ring devices, teaches said devices are polymeric and impregnated with the combination of ferrous gluconate to cause spermiostasis, L-ascorbic acid to increase the viscosity of the cervical mucus, pharmalytes (polyamino-polycarboxylic acid buffering agent) to maintain the pH of the cervical mucus at 4-5 and optionally, AZT (an antiviral drug for the treatment of HIV), said devices are for the purpose of sustained release of nonhormonal contraceptives and anti-HIV agents (abstract; Table 1; pg. 135, right col.; pg. 137, right col.; pg. 138, left col.).  Han teaches that there is a need to develop intravaginal nonhormonal and biocompatible contraceptives due to some of the disadvantages of hormonal contraception (pg. 132, right col.).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include the combination of ferrous gluconate, ascorbic acid and a pH reducing agent such as buffered poly-amino and polycarboxylic acid mixtures (pharmalytes) and optionally, an L-ascorbic acid and the acidic pH of 4-5 yielded by the pharmalytes is an effective nonhormonal contraceptive alternative in preventing the survival of sperm over an extended period of time (pg. 138, left col., 2nd para.).  A skilled artisan would have a reasonable expectation of success because said combination is suitable for delivery via an intravaginal ring-shaped polymeric device.
Regarding the limitation, “the EVA substrate is constructed and adapted to be inserted into a vagina of a fertile woman”, the references, as discussed above, teach intravaginal devices and the inclusion of a contraceptive agent (pregnancy prevention) which implies the devices are intended for a fertile woman.
Regarding the limitation, “as measured in a 0.5% oxalic acid in water solution, release at least about 1.5 mg/day ferrous gluconate and at least about 1.0 mg/day ascorbic acid continuously, for at least 28 days”, the prior art suggests the claimed structure as well as the duration of release and, as discussed above, provides the motivation to optimize the amount of vinyl acetate which effectively allows modification of the release rate of the active agents to the desired release rate.  Han further teaches the average daily release of ferrous gluconate and L-ascorbic acid was 3.2 and 2.7 mg/mL, respectively as being therapeutically effective and below the 50% lethal dose (pg. 136, right col.).  In light of these combined teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to optimize the daily release rate of ferrous gluconate and ascorbic acid over at least 28 days by way of routine experimentation in the EVA device of Ron/Han with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ron teaches that modifying the 
Regarding instant claim 4, the references, as discussed above, do not teach that a hormone is required and as such reads on “the device is nonhormonal”.
Regarding instant claims 14 and 16, the references are silent to the particular percentages of ferrous gluconate and ascorbic acid, e.g., “about 10-15% ferrous gluconate and about 10-15% ascorbic acid” (instant claim 14) and “about 12-13% ferrous gluconate and about 12-13% ascorbic acid” (instant claim 16).  Ron additionally teaches amounts of active agent being about 0.1 to 50 parts my weight (%), preferably about 10 and about 30 parts by weight (%) ([0095]) and Han teaches equal parts of ferrous gluconate and ascorbic acid (1 g each) in a particular embodiment (Table 1).  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of the ferrous gluconate and the ascorbic acid by way of routine experimentation with a reasonable expectation of success because the references teach the general conditions of the claims and it is not inventive to discover the optimum or workable ranges via routine experimentation.  A skilled artisan would have been motivated to do so because it is the “normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05).
prima facie obvious.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”) in view of Han et al. (“Development of vaginal rings for sustained release of nonhormonal contraceptives and anti-HIV agents”, Contraception, Vol. 76, August 2007, pp.132-138; hereinafter as “Han”) and as evidenced by Evatane® 33-25 Technical Data Sheet (2020), as applied to claim 1 above, and further in view of Loxley et al. (US 2013/0209539 A1, Aug. 13, 2013, hereafter as “Loxley”).
The instant invention is described above.
The references teach the elements including a ring shaped device, an EVA substrate and the active agents, ferrous gluconate and ascorbic acid (see above).  Han further generally teaches a coating/sheath in order to modify the release of the active agents (Table 1; pg. 136, left col.). 
The references are silent to “a portion of the EVA substrate is covered with a sheath”.
Regarding instant claim 8, Loxley, in the analogous art of drug delivery devices, teaches a device, particularly, an intravaginal ring, that is composed of a core, wherein the core is loaded with active agents and wherein the core is substantially or completely covered by a sheath (abstract; [0080] and [0083]).  Loxley defines “substantially” or mean “at least 90% of the core surface” ([0042]) which reads on the claimed limitation “a portion”.  Loxley teaches that the sheath is made of EVA, wherein the vinyl acetate content is comprised from 15-30%, preferably, 28% ([0056]). It is noted that the instant specification also teaches EVA as a suitable sheath material, preferably EVA 28 ([0052]). Loxley further teaches that the preferred sheath thickness 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a sheath that covers a portion of the implant of Ron/Han as suggested by Loxley with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Loxley teaches that said sheath effectively modifies the release rate characteristics of the active agents. A skilled artisan would have a reasonable expectation of success because said sheath is suitable for drug delivering devices including intravaginal rings.
It is noted that the instant specification does not provide a definition for the term “prevent”. The claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111). Without a clear definition of the term “prevent” in the instant specification, the term is being given its plain meaning (MPEP 2111.01). “Prevent” is defined as “to keep from occurring; avert; hinder” and “hinder” is defined as “to cause delay, interruption, or difficulty in; hamper; impede” as evidenced by www.dictionary.com. As discussed above, Loxley teaches the same sheathing material, EVA, particularly EVA 28, as disclosed in the instant specification. Thus, a skilled artisan would reasonably expect the sheath of Loxley to behave in the same manner and “prevent the release of the contraceptive agents from the sheathed portion of the device”.  The teachings of Loxley meet the limitations of the claimed invention.
Regarding instant claim 9, the limitations are discussed above.
claim 10, Ron teaches a ring shaped device (elongated portion) and further teaches that the ring generally has a circular cross-section having a diameter of 0.5 to 12 mm ([0019]) and in a particular embodiment, the ring has a circular cross-section having a diameter of 4 mm (Example 1).
Regarding instant claim 11, Loxley, as discussed above, teaches preferred sheath thickness of 50-200 microns ([0064]) and that the thickness be modified to modify/control the release rate characteristics of the active agents ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a sheath having a thickness of 80-120 microns into the invention of Ron/Han/Loxley as suggested by Loxley with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Loxley teaches that said sheath and the thickness thereof effectively modifies the release rate characteristics of the active agents and Loxley teaches a general thickness range that a skilled artisan would be able to optimize by way of routine experimentation depending on the desired release profile. A skilled artisan would have a reasonable expectation of success because said sheath thicknesses are suitable for drug delivering devices including intravaginal rings.
Regarding instant claim 12, Loxley teaches co-extrusion ([0083]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to coextrude the intravaginal ring and sheath as suggested by Loxley with a reasonable expectation of success because Loxley teaches that coextrusion is a suitable method of making said structure. However, it is also noted that said claim is deemed a product-by-process claim due to the limitation, “formed as a co-extrusion of the sheath over the substrate portion having the active agents therein” and as such, determination of patentability is based on the product itself, not by 
Regarding instant claim 13, it is noted that said claim is deemed a product-by-process claim due to the limitation, “is formed as connected portions of unsheathed and sheathed portions” and as such, determination of patentability is based on the product itself, not by the method in which it is made. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). As discussed above, Loxley teaches coating portions of the device which implies there are coated and uncoated portions touching or connected to one another. Thus, the cited art meets the limitations of said claim.
The combined teachings of combined teachings of Ron, Han and Loxley render the instant claims prima facie obvious.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”) in view of Han et al. (“Development of vaginal rings for sustained release of nonhormonal contraceptives and anti-HIV agents”, Contraception, Vol. 76, August 2007, pp.132-138; hereinafter as “Han”) and as evidenced by Evatane® 33-25 Technical Data Sheet (2020), as applied to claim 1 above, and further in view of Shalaby (US 2010/0062039 A1, Mar. 11, 2010, hereafter as “Shalaby ‘039”) and Kiser et al. (US 2014/0074067 A1, Mar. 13, 2014, hereafter as “Kiser”).

The references teach the elements discussed above including pH adjusting agents (Han at pg. 137, right col. under Discussion).
The references are silent to the particular formulations of instant claims 15 and 17.
Shalaby ‘039, in the analogous art of intravaginal contraceptive devices, teaches a ring shaped intravaginal device comprising one or more active agents (abstract; [0007]).  Shalaby ‘039 teaches the particular formulation of ferrous gluconate and/or ferrous ascorbate, acids (e.g., citric) and/or acid producing polymers (e.g., carboxy-bearing, low molecular weight polyglycolide) to help maintain the vaginal pH below 6 and preferably at 3-4.5, an amino acid (e.g., glycine) to help mediate the acidity of the initial elutes, ascorbic acid or sodium ascorbate to interact with proteins of vaginal mucus and render them more viscous and hence, reduce sperm motility, and a degradable cation-exchanger (e.g., carboxyl-bearing polyglycolide) to constantly regulate the diffusion of the ferrous ion ([0017]).
	Kiser, in the analogous art of intravaginal devices, teaches said devices comprising pH modifying agents including citric acid and sodium dihydrogen citrate that help promote the natural acidity of the vagina ([0028] and [0055]).  Kiser effectively teaches sodium dihydrogen citrate and citric acid as equivalents known for the same purpose (MPEP 2144.06). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include sodium dihydrogen citrate in the invention of Ron/Han as suggested by Shalaby ‘039 and Kiser with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Shalaby ‘039 and Kiser both teach intravaginal devices comprising pH modifying agents for the purpose of regulating the pH of the vagina and Kiser further teaches the particular pH modifying agent, sodium dihydrogen citrate.  
The references do not explicitly teach some of the percentages or the combination thereof.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of ingredients by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). A skilled artisan would reasonably expect modifying the percentages of the ingredients would allow one to alter the properties (e.g., pH) of the composition to produce a desired result.  
Regarding instant claim 18, Ron generally teaches the optional inclusion of antibacterial or antiviral agents ([0017]) and Han teaches the optional inclusion of the particular antiviral agent, AZT (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include an anti-viral agent such as AZT with a reasonable expectation of success because Han teaches that including an anti-viral agent such as AZT allows for dual drug delivery of contraceptive agents and antiviral agents for the prevention of pregnancy and inhibition of HIV (abstract).  
claim 19, Ron generally teaches the optional inclusion of antibacterial agents such as metronidazole, anti-fungal agents such as clotrimazole, and antiviral agents such as tenofovir ([0017]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include any of aforementioned agents with a reasonable expectation of success because Ron teaches the inclusion of said agents in combination with a contraceptive agent ([0017]).  One of ordinary skill in the art would have been motivated to do so because it would allow dual drug delivery of contraceptive agents and antimicrobial agents for the prevention of pregnancy and treatment of a bacterial/viral/fungal infection (abstract).  
The combined teachings of combined teachings of Ron, Han, Shalaby ‘039 and Kiser render the instant claims prima facie obvious.

Response to Arguments
The arguments filed 3/2/2021 regarding the previous 103 rejections based upon the combination of 1) Shalaby ‘850 and Ron, 2) Shalaby ‘850, Ron and Varner, and 3) Shalaby ‘850, Ron, Shalaby ‘039 and Kiser are moot in view of the withdrawn rejections discussed above.
The arguments applicable to the new rejections above will be discussed below.
Applicant argues that Ron teaches that drug release can be affected by vinyl acetate content but does not provide any information regarding how to optimize the vinyl acetate content. Applicant also argues that a device composed of EVA having 34-36% vinyl acetate unexpectedly results in superior drug release than a device composed of EVA having 30% vinyl acetate. Remarks, page 7.

prima facie obvious to one of ordinary skill in the art at the time of filing to include EVA having a vinyl acetate content of about 34 to 36 wt% or about 35 wt% as suggested by Ron with a reasonable expectation of success because Ron teaches a general range of 15-40% and that modifying the amount of vinyl acetate would effectively allow a skilled artisan to modify the drug release rate as desired. A skilled artisan would have reasonably expected that modifying the vinyl acetate content of EVA by way of routine experimentation would modify the rate of release of the active agents to the desired rate of release.  MPEP 716.02 states, 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.

Applicant’s results do not appear to be unexpected as the art previously established that the amount of vinyl acetate dictates drug release rates.  For these reasons, applicant’s arguments are not persuasive.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617